Case: 20-10824      Document: 00515981243         Page: 1    Date Filed: 08/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    August 17, 2021
                                  No. 20-10824
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tammy Boulyaphonh,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CR-450-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Tammy Bouylaphonh was convicted by a jury of conspiracy to defraud
   the United States, in violation of 18 U.S.C. § 371, and of four counts of false
   statements on income tax returns, in violation of 26 U.S.C. § 7206(1). She
   maintains that the evidence presented at trial was insufficient to support her



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10824      Document: 00515981243           Page: 2   Date Filed: 08/17/2021




                                     No. 20-10824


   convictions. Because Boulyaphonh preserved her sufficiency challenge, our
   review is de novo. See United States v. Frye, 489 F.3d 201, 207 (5th Cir. 2007).
          Boulyaphonh asserts that the evidence offered at trial did not establish
   that she conspired to defraud the United States by filing false tax returns that
   did not fully report the income from a chiropractic clinic that she owned and
   helped to operate. She argues the evidence did not establish that she entered
   into an agreement to defraud the United States and knowingly conspired to
   pursue the unlawful goal of filing false tax returns.
          The evidence, viewed in the light most favorable to the Government
   and with all reasonable inferences made in favor of the verdict, supported the
   conviction. See United States v. Romans, 823 F.3d 299, 311 (5th Cir. 2016);
   United States v. Terrell, 700 F.3d 755, 760 (5th Cir. 2012). The jury could have
   inferred that Boulyaphonh and her husband agreed to file false income tax
   returns, and she knowingly effectuated the reporting of false information in
   those returns. See United States v. Xie, 942 F.3d 228, 240 (5th Cir. 2019); see
   also § 371. The evidence established that Bouylaphonh and her husband, who
   filed joint tax returns, owned the clinic and collaborated in collecting and
   developing the data and records that they supplied to their tax preparer as the
   basis for their business and personal tax returns. These materials, inter alia,
   omitted a substantial amount of income that Bouylaphonh and her husband
   reasonably should have known was reportable—including payments from
   attorneys who settled claims for victims of car accidents who were treated at
   the clinic. There was evidence from which a jury could infer that
   Bouylaphonh and her husband knowingly conspired to exclude the payments,
   which Bouylaphonh diverted in part to her personal bank account, to forward
   their common aim of reducing their tax liability by underreporting their
   income. Other evidence reflected that Boulyaphonh and her husband knew
   that payments to the clinic exceeded their reported income and that they




                                          2
Case: 20-10824         Document: 00515981243        Page: 3     Date Filed: 08/17/2021




                                     No. 20-10824


   worked together to hide and to misrepresent their true income. Therefore,
   this claim fails.
          Boulyaphonh also argues that the evidence was insufficient to support
   her convictions for false statements on a tax return. She contends that there
   was no evidence that she willfully made false statements on her tax returns,
   and the evidence did not prove that she voluntarily and intentionally sought
   to underreport her income.
          The evidence, viewed in the light most favorable to the Government
   and with all reasonable inferences made in favor of the verdict, was sufficient
   to support that Boulyaphonh filed false tax returns. See Romans, 823 F.3d at
   311; Terrell, 700 F.3d at 760. The jury could have inferred that the joint tax
   returns filed by Boulyaphonh and her husband, which were signed under
   penalty of perjury, deliberately understated the income of the clinic and that
   Boulyaphonh committed acts the likely effect of which would be to mislead
   or to conceal. See United States v. Boyd, 773 F.3d 637, 644 (5th Cir. 2014);
   United States v. Chesson, 933 F.2d 298, 304 (5th Cir. 1991). The trial evidence
   reasonably supported the finding that Boulyaphonh, instead of believing that
   a significant portion of the payments to the clinic did not need to be reported,
   ensured that her business and personal tax returns were based on erroneous
   information and willfully engaged in a pattern of underreporting her income.
   See United States v. Stokes, 998 F.2d 279, 281 (5th Cir. 1993); Chesson, 933
   F.2d at 304. While Boulyaphonh argues that the false statements on the tax
   returns were based on a good-faith belief that attorney payments did not have
   to be reported, the jury could have inferred that her failure to disclose or ask
   about the payments was deliberate and that the submission of false tax returns
   was purposeful. See United States v. Charroux, 3 F.3d 827, 831-33 (5th Cir.
   1993); Stokes, 998 F.2d at 281. Her claim that her husband was responsible
   for the false tax returns is belied by her role in preparing the returns and other
   evidence reflecting that she was aware that payments to the clinic were not



                                           3
Case: 20-10824      Document: 00515981243          Page: 4    Date Filed: 08/17/2021




                                    No. 20-10824


   reflected on the returns. See United States v. Bolton, 908 F.3d 75, 90 (5th Cir.
   2018); United States v. Barrilleaux, 746 F.2d 254, 256 (5th Cir. 1984). Even if
   there was evidence suggesting that the false statements on the income tax
   returns were not willfully made, the jury could choose among the reasonable
   constructions of the evidence, which, in this case, includes a construction
   consistent with guilt. See United States v. Baytank (Houston), Inc., 934 F.2d
   599, 616 (5th Cir. 1991).
          AFFIRMED.




                                          4